AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                              Page 1 of
                                                                                                                                                                                   c-
                                                                                                                                                                                   c.)

                                          UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                                     JUDGMENT IN A CRIMINAL CASE
                                           v.                                                         (For Offenses Committed On or After November 1, 1987)


                           Pedro Lopez-Miranda                                                        Case Number: 3:19-mj-22999

                                                                                                     Rebecca C 1s
                                                                                                     Defendant's Atta ney


REGISTRATION NO. 87763298
THE DEFENDANT:
                                                                                                                                       JUL 3 0 2019
 [:gj   pleaded guilty to count(s) _l_o_fC_o--"-mp_lai_·_nt_ _ _ _ _ _ _ _ _ _--+,:,,,r,,'icc'nLE,+,P,iccl'H,.tfi:J'.";;,'' e-'i'-;1,-,T:;111C'",T,..,Cc9;,0';';uf#R,\;T"'",:;--
                                                                                                   fFl~-1 .)1:31 hiG1 7r F ,.. PLIFORNIA
•       was found guilty to count(s)                                                                                                                     DEPUTY
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                        Nature of Offense                                                                                    Count Number(s)
8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                                          1
•       The defendant has been found not guilty on count(s)
                                                                                           -------------------
•       Count(s)
                      ------------------
                                                                                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                   J8(   TIME SERVED                                          D _ _ _ _ _ _ _ _ _ days

    Assessment: $10 WAIVED i:gJ Fine: WAIVED
 i:gJ
~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                 Tuesday, July 30, 2019
                                                                                                 Date of Imposition of Sentence



                                                                                                 nitliRot;;;LOCK
                                                                                                 UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                                                    3: 19-mj-22999
